DETAILED ACTION

This office action is in response to Remarks and Amendments After Final filed April 13, 2021 in regards to a 371 application filed February 20, 2018 claiming priority to PCT/KR2016/014065 filed December 1, 2016 and to foreign applications KR1020150181690 filed December 18, 2015 and KR1020160143544 filed October 31, 2016.  Claims 6 and 7 have been amended. Claims 1-5, 8-9, and 12-18 have been cancelled without prejudice. Claims 6, 7, 10, and 11 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6, 7, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Ichihara et al. (JP H07228686 A).  
Ichihara et al. disclose a modifier for a styrene-butadiene rubber (SBR) wherein the modifier is copolymerized with styrene and butadiene and is represented by the chemical formula 1

    PNG
    media_image1.png
    81
    279
    media_image1.png
    Greyscale

wherein R1 is a hydrogen or a methyl group, R2 is a 1-propenyl group or an isopropenyl group, A is an alkyl group with 2-4 carbons, and n is an integer of 1-100.  Ichihara et al. disclose that the modifier of formula 1 promotes modification by providing a hydrophilic group to a polymer and that the polymer is modified by performing esterification causing polymerization with a monomer by using the terminal hydroxyl group, therefore the terminal hydroxyl group is an essential element to affect esterification. 
Ichihara et al. do not teach or fairly suggest the claimed modified polymer comprising a repeating unit derived from a compound of the instant Formula 1, a unit derived from a conjugated diene-based monomer, and a unit derived from an aromatic vinyl-based monomer, wherein the modified polymer has a molecular weight distribution (Mw/Mn) of 1.0 to 2.0 and R is a hydrogen atom or a C1-C20 hydrocarbon group, and n is an integer of 1 to11.

    PNG
    media_image2.png
    235
    290
    media_image2.png
    Greyscale
 Formula 1
Ichihara et al. differs from the instant formula 1 in that the terminal ethylene glycol chemical formula 1 is a hydroxyl group and the instant formula 1 is a methoxy group. Ichihara et al. disclose using the terminal hydroxyl group as an essential element to affecting esterification and one of ordinary skill in the art would not consider changing the terminal group of Ichihara et al., therefore lacking motivation to do so. Applicants also demonstrate in Table 2 of the instant specification that the modified styrene-butadiene copolymers of Examples 4-6 had increased molecular weights compared to those polymers prepared without the modifier as in Comparative Examples 2-3.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763